Citation Nr: 0727796	
Decision Date: 09/05/07    Archive Date: 09/14/07

DOCKET NO.  06-17 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
degenerative disc disease, lumbar spine.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel
INTRODUCTION

The veteran served on active duty from February 1973 to 
October 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota.

In May 2007, the veteran testified at a videoconference 
hearing before the undersigned.  A transcript of the hearing 
is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

At the May 2007 videoconference hearing, the veteran 
testified that his lumbar spine disability has worsened since 
his last examination.  The veteran's last VA examination was 
in June 2005.  The veteran is entitled to a new VA 
examination where there is evidence, including his 
statements, that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994).   

The United States Court of Appeals for Veterans Claims has 
held that VA's statutory duty to assist includes the duty to 
conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

The appellant is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655 (2006).

The veteran stated that he received all treatment for his 
lumbar disability through VA.  It is unclear how often he 
receives treatment for his back, but the most recent record 
is September 2005.  Since VA treatment records are 
constructively of record and there may be additional 
pertinent records more recent than September 2005, any 
outstanding records must be secured.

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure for the record 
complete copies of VA records of all 
treatment/evaluations the veteran has 
received for his lumbar disability since 
September 2005.  

2.  The RO should arrange for a VA 
orthopedic examination to determine the 
current severity of the veteran's 
service-connected lumbar spine 
disability.  His claims file must be 
reviewed by the physician in conjunction 
with the examination.  Findings should be 
reported in detail and must specifically 
include range of motion studies for the 
lumbar spine.  The examiner should state 
whether there is weakened movement, 
excess fatigability or incoordination, 
and if feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion lost 
due to any weakened movement, excess 
fatigability, or incoordination.

2.  The RO should then readjudicate the 
claim on appeal.  If the disposition of 
the claim remains unfavorable, the RO 
should then furnish the veteran and his 
representative a supplemental statement 
of the case and afford them an applicable 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment by the RO.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.



_________________________________________________
D. BREDEHORST
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



